DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-3, 5-6, and 8-9 is withdrawn in view of the newly discovered reference(s) to Hughes US 5,106,495 further in view of Long WO 2008116191, further in view of Tortarolo WO 2014118714 A1.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-3, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes US 5,106,495 (columns 3-5 and claims), further in view of Long WO 2008116191, further in view of Tortarolo WO 2014118714 A1.
 	With respect to claims 1-3, 5, and 8-9, the Hughes reference discloses in the figures and columns 2-5, the tank 20 has a bottom 21 with a lip 22 which conforms to the shape of the base and is engageable therein. As seen in FIG. 3A, the base and tank are detachably secured by one or more screws 25 extending from the periphery of the base into lip 22.
 	A filler pipe 30 is provided in the top wall having a removable cap 32 so that a supply of water to be treated may be periodically introduced into the interior chamber 34 of the tank. The width is less than the height as seen in the figures such as 1.
 A photovoltaic array or solar panel 40 is positioned on the planar portion of front wall 25 broadly considered a lid. The system includes a power source 50 which is shown as a deep charge acid lead battery which is operatively connected to the solar cell and is charged by the solar cell across an appropriate voltage regulator. The bottom wall 21 of the water tank is provided with an outlet fitting 60 which is connected by a suitable conduit 62 to the inlet 64 of a water pump (blower) 65 positioned within the base.
 	The water pump 65 can be of various types but is preferably a compact, centrifugal pump operational at 12 volts DC and can be used in open air. The discharge from pump 65 is provided at fitting 66 and connected by a short length of conduit 69 to a vertically extending venturi 70.
(7) Venturi 70, as best seen in FIG. 4, has a throat 72 of reduced diameter which creates increased velocity and reduced pressure in the flow through this area. Fitting 75 extends laterally from the throat 72 of the venturi and is connected by a conduit 76 to ozone generator 80. The output end of the venturi 70 is connected by conduit 82 to fitting 84 in the bottom wall 21 of the water tank to return water subjected to ozone treatment to the water tank.
 	The ozone generator 80 is unique in that it operates on DC current and includes a housing 82 which is shown as being generally cylindrical or elliptical in cross section defining an interior chamber 84 having an electrical socket 85 adapted to horizontally position an elongated lamp 86 of the type that produces ultraviolet radiation of a frequency and intensity sufficient to create ozone. The socket has terminals connected to a ballast 88 which ballast is operatively connected to a source of DC power shown as battery 50. Preferably the lamp 86 is generally aligned with fitting 76 so that ozone created by the lamp may be aspirated into the water as it flows through the throat or the venturi. 
 	The operation of the ozone generator and water pump are controlled across a timer 150 and timer switch 160. The timer 150 is preprogrammed to emit a periodic signal or pulse to the timer switch. The timer switch is shown in FIG. 6 and includes an operational amplifier 175 having infinite input impedance and essentially zero output impedance. Upon receipt of a pulse, the operational amplifier will cause a current flow across transistor 180 through coil 185. The current flow through coil 185 will cause contacts 188 to close, activating the ozone generator 80 and water pump 65.
 	The reference differs in that it does not disclose more than 1 (plurality) of blower outlets and a stand-alone power supply for the ozone generator and the blower comprising a portable direct current battery, an oscillator, and a voltage booster.
 	However, the Long WO 2008116191 reference discloses  in paragraph 0036 a DC battery or alternative DC power source, such as solar panel, wind powered electrical generator or similar apparatus. The apparatus may be rendered portable with the addition of a back pack and battery apparatus as well. [0038] The apparatus internal power supply (27) oscillates the direct current back into alternating current while increasing the voltage and frequency substantially to achieve a corona discharge sufficient to produce minimum design levels of ozone. The power supply (27) oscillates the incoming dc power of positive lead (55) and negative lead (56) with an inverting circuit, then it amplifies the oscillating voltage with a voltage amplification circuit causing a high voltage and high frequency output at line (42) and ground wire (41). The device as disclosed as an adequate power supply for such devices, and would allow mobility. 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Hugues reference and use the power supply of the Long reference, since it would yield the expected result of providing the desired power to supply the device and the corona effect.  
 	The references disclose the use of a single outlet and not multiple outlets. 
 	However, the Tortarolo WO 2014118714 A1 reference disclose in the abstract and description of drawings and figures such as 3, a similar device having a non-return valve 8, and a diffuser 9 having multiple outlets to disperse the ozone into the fluid. The diffuser supplies the desired ozone over a larger area than a single outlet causing increased mixing and increased distribution of the ozone.  
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Hugues in view of Long references and use the diffuser and valve, such as in the Tortarolo reference, since it would yield the expected result of providing increased dispersion of the ozone and flow control.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hugues in view of Long in view of Tortarolo as applied above further in view of Metteer U.S. 2013/0183214 A1.
 	With respect to claim 6, the Metteer reference expressly discloses the blower having a turbine that is inherently disclosed by the Shelton reference. The Metteer reference discloses in paragraphs such as 0052 that blowers are known to have fans and turbines and therefore the choice of blower is an obvious matter of design choice.
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Hugues in view of Long in view of Tortarolo references and use blower and turbine configuration, since the Metteer reference discloses it is known and therefore would be an obvious matter of design choice (simple choice of premade pump) Shiue providing the expected result of being effective at providing air flow. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774